Title: From Benjamin Franklin to William Carmichael, 17 June 1780
From: Franklin, Benjamin
To: Carmichael, William


Dear Sir,
Passy, June 17. 1780.
Your favour of the 22 past came duly to Hand. Sir J.D. has been here some time, but I hear nothing of his political  Operations. The Learned talk of the Discovery he has made in the Escurial Library, of 40 Epistles of Brutus, a missing Part of Tacitus and a Piece of Seneca, that have never yet been printed which excite much Curiosity. He has not been with me and I am told by one of his friends that tho’ he wished to see me, he did not think it prudent. So I suppose I shall have no Communication with him; for I shall not seek it. As Count de Vergennes has mentioned nothing to me of any memorial from him I suppose he has not presented it, perhaps discouraged by the Reception it met with in Spain. So I wish, for Curiosity’s Sake, you would send me a Copy of it. The Marquis De La Fayette arrived safely at Boston the 28th. of April. And it is said gave expectation there of the coming of a Squadron & Troops— The Vessel that brings this, left new-London the second of May; her Capt. reports that the siege of Charlestown was raised, The troops, attack’d in their retreat, & Clinton killed; but this want Confirmation. London has been in the utmost Confusion for 7 or 8. Days the Begining of this Month. A Mob of fanaticks join’d by a mob of Rouges have burnt and destroy’d property to the amount it is said of a Million Sterling. Chappels of foreign ambassadors, Houses of members of Parliament that had promoted the act for favouring Catholics; & the Houses of many private Persons of that Religion pillaged and consumed, or pulled down to the Number of 50. Among the rest, Lord’s Mansfield’s is burnt with all this furniture Pictures, Books and papers, Thus he who approved the Burning American Houses, has had fire brought home to him. Had the mob burnt none other, we might have more easely excused them. He himself was horribly scar’d, and Govr. Hutchinson it is said died outright of the Freight. The mob tired with roaming(?) and rioting seven Days and Nights were at length suppressed and Quiet restored on the 9th. in the Evening. Next Day Lord George Gordon was committed to the Tower.
Your Namesake will send you Copies of what passed between M. Lee & M. Grand. What relates to the Difference between Sir Geo. & M. Dumas I may tell you some time or other. It is not very important to you to know at present and is improper to write. M. Lee has been long at L’Orient waiting for a Passage on board the Alliance. I have yesterday received Several Letters acquainting me with a Mutiny on board that Ship, which he is supposed to have instigated. I have obtained and sent down Orders to apprehend and imprison some of the Chiefs, which I hope will produce Quiet. That restless Genius, wherever he is, must either find or make a Quarrel.—
I received the Act you mention from the State of Maryland, with a Letter from the Governor desiring me to forward a Copy of it to the Trustees in London, and to learn from them whether they would execute it, by selling the Stock and paying the Bills to be drawn on them. I have accordingly sent the act—, and written to them, requesting an answer, but have yet received none. It is only in Case of their Refusal to act that I am impowered to name one of the Several Persons mentioned; and I apprehend that if they refuse, it will be on this Principle that they were appointed and intrusted by an act of the old Government; that the News is not yet acknowledged in England sufficiently to authorise the Operation it requires; and that if by the fortune or War the old should be restored, they may be subject to a suit for Breach of Trust in complying with the Directions of a Law not made by due authority &c. I also think that if they refuse, my Nomination of another will also be deemed insufficient by the Bank, which never pays Money it has been intrusted with but to the Order of the Persons who actually deposited it, and who in this Case were the Trustees. I remember that having when in London about thirty Thousand Pounds in my Hands belonging to the assembly of Pensylvania, which I was ordered to deposite in the Bank, Subject to their Drafts, the Bank refused to receive it on such Condition, acquainting me that they never took in Money for Account of Persons residing in other Countries, never but for Account of Persons residing at the Time in London, on whose Drafts, only it was to be repaid so that I was obliged to deposite the Money as in my own Name; and the assembly to draw upon me. This I imagine that if the Trustees refuse the Act will prove abortive: for it is does not seem likely that the Bank, even if it would formerly have paid Respect to an Act of Assembly, will in this Case take upon itself to acknowledge the authority of the new State, before it is acknowledged by Government and pay to a Person of my Nomination Monies deposited with them by Messrs. Hanbury &c. But if it shall prove that I am mistaken, I will then as you decline the Service, take your Advice in the nomination of another.
Inclosed I send you the little piece you desire. To understand it rightly you should be acquainted with some few Circumstances. The Person to whom it was addressed is Mde. Brillon a Lady of most respectable Character and pleasing Conversation. Mistress of an amiable family in this Neighbourhood, with which I spend an Evening twice in every Week. She has among other Elegant accomplishments that of an Excellent Musician, and with her Daughters who sing prettily, and some friends who play, She kindly entertains me and my Grandson with little Concerts, a Dish of Tea and a Game of Chess. I call this my Opera; for I rarely go to the Opera at Paris. The Moulin Joly is a little Island in the Seine about 2 Leagues from hence, Part of the Country Seat of another friend, where we visit every Summer and spend a Day in the pleasing Society of the ingenious learned and very polite Persons who inhabit it. At the Time when the Letter was written, all conversations at Paris were filled with Disputes about the Musick of Gluck and Picciny, a German and an Italian Musician, who divided the Town into Violent Parties.— A friend of the Lady having obtained a Copy of it under a promise not to give another, did not observe that Promise so that many have been taken, and it is become as publick as such a thing can well be that is not printed. But I could not dream of its being heard of at madrid. The Thought was partly taken from a Little Piece of some unknown Writer which I met with 50 years since in a newspaper, and which the sight of the Ephemera brought to my Recollection. ADieu my Dear friend, and believe me ever, Yours most affectionately
(signed) B. Franklin
M. Carmichael.
